Citation Nr: 9903658	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for serofibrous pleurisy, 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1945.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an April 1995 rating decision, in 
which the veteran sought entitlement to an increased rating 
for serofibrous pleurisy.  

The case was previously before the Board of Veterans' Appeals 
(Board) in July 1997, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more properly before 
the Board for review.  



FINDINGS OF FACT

1.  The veteran's serofibrous pleurisy is no more than 
moderate in degree.   

2.  Repeated pulmonary function tests (PFT) have not provided 
reliable results, given the suboptimal performance by the 
veteran.   

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
serofibrous pleurisy are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Codes 6810 and 6811 (1996), 
6603 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A review of the service medical records indicates that the 
veteran was quite well prior to April 1945, when he had a 
cramp like pain in the upper abdomen.  This progressively 
moved up and into the left side of the chest.  When 
hospitalized a week later, the pain was worse when he 
coughed, and he had begun to show limitation of motion on the 
left.  A thoracentesis was tried, and, following an attempt 
at aspiration, no further operative processes were 
undertaken.  He was transferred to a stateside hospital, and 
he felt progressively better.  He gained weight slowly but 
continued to have shortness of breath and occasional mild 
discomfort.  It was determined that he was unfit for further 
military service, and was furnished with a Certificate of 
Disability Discharge (CDD).  

Of record are reports of treatment by the veteran's private 
physicians. Jerome P. Lacy, M.D., reported in a March 1978 
letter on his examination of the veteran.  At that time, the 
lungs were clear to auscultation and percussion.  In a May 
1978 note, Dr. Lacy indicated that he was treating the 
veteran for angina.  In a March 1987 note, another treating 
physician reported that the veteran had lung pathology, and 
noted that X-ray films had shown that the left diaphragm did 
not totally descend on inspiration.  William B. Russell, 
M.D., in a January 1992 letter describing treatment for other 
disorders, noted that a review of the veteran's chest film 
showed chronic lung disease changes.  In a May 1994 note, Dr. 
Russell indicated that there were no wheezes or rales in the 
chest.  The diagnosis was chronic obstructive pulmonary 
disease (COPD).  

The VA examined the veteran for compensation purposes in 
August 1994.  At that time, he reported that he smoked less 
than a pack of cigarettes a day.  He stated that he had been 
smoking for at least 50 years, up to two packs a day.  He 
complained of shortness of breath, and left sided chest pain, 
relieved by discontinuing activity.  On examination, the 
veteran was considered to be a symmetrically developed male.  
There was minimal barreling in the chest, with full expansion 
to inspiration.  The lungs were clear to auscultation.  
Pulmonary function tests (PFT) were not undertaken.  A chest 
X-ray indicated that both lungs were well expanded.  The 
diagnoses were semifibrous pleurisy and pleuritic chest pain.  

In an addendum completed in October 1994, the examiner noted 
that pleurisy could occur with pneumonia, tuberculosis (TB), 
pulmonary infarct or neoplasm.  He noted that the veteran had 
COPD, which was not related to the service connected 
pleurisy.  The additive effects caused no obstructive 
condition.  

The veteran presented testimony before a VA hearing officer 
in December 1995.  He reported sharp pains in his left side 
and chest.  (Transcript, hereinafter T-3).  Constant 
shortness of breath was noted.  (T-4).  The private medical 
treatment noted above was also reported.  (T-9).  He also 
testified that he was not receiving treatment from the VA for 
this disorder.  (T-10).  

Subsequent to remand, the VA examined the veteran for 
compensation purposes in September 1997.  The veteran 
reported he had pain in his left chest, particularly with 
activity and deep breathing.  He noted an increase in the 
discomfort in his chest provoked by activities such as 
walking.  At times, he had shortness of breath while 
sleeping, relieved by getting up and walking around.  On 
examination, the lungs were clear to auscultation.  Chest X-
ray showed an elevation of the left hemidiaphragm.  PFT were 
not interpretable due to sub optimal patient effort.  The 
diagnosis was status post thoracic trauma with resultant 
probable empyema.  The effect of this on the veteran's 
pulmonary function was essentially impossible to evaluate due 
to his failure to perform optimally on the PFT.  Even if he 
had done so, it would be extremely difficult to separate out 
the restrictive element attributable to the pleural process 
as opposed to his known coronary artery disease and 
subsequent surgery.  It was unlikely, given the chest x-ray 
findings, that the veteran's pleuropulmonary condition had 
progressed appreciably in recent years.  

Additional private medical records were received.  Reports of 
treatment apparently by the late S.E. Farmer, M.D., during 
the period from May 1969 to March 1992 were received.  The 
records detail treatment for chest pain, radiating into the 
arms and shoulders.  Also submitted were additional reports 
from Dr. Russell.  In a May 1994 note, the veteran indicated 
that he was feeling pretty good.  The impression included 
COPD.  The veteran stated, when he was seen in April 1995, 
that he was doing pretty well as long as he did not push 
himself.  The chest was clear to auscultation.  There was 
poor expansion.  He reported occasional sputum when he was 
seen in August 1995.  On examination, the chest was clear to 
auscultation.  In a November 1995 note, he stated he was 
breathing very well.  The chest was clear to auscultation, 
with an increased posterior anterior diameter.  

The veteran was again examined for compensation purposes in 
June 1998.  He reported he becomes dyspneic on exertion after 
walking for 30 minutes on a level surface.  He also reported 
a daily cough with expectoration of 1/4 to 1/2 cup full of white 
sputum.  There was sharp right central chest pain radiating 
into his shoulder.  Lying down did not appear to produce 
cough nor did it affect his breathing.  He slept only for two 
to three hours at one stretch, and had to sleep in a 
recliner.  He indicated that he was simply unable to do as 
much work as he used to.  On examination, there was slight 
dullness to percussion in the left base compared to the 
right.  The left diaphragm did not seem to move on 
inspiration while the right moved approximately 4 
centimeters.  There were a few right lower lobe crackles 
noted and diminished breath sounds on the left compared with 
the right, but no crackles on the left.  There was no 
wheezing noted in any lung field, and there was good air 
movement.  A chest X-ray revealed bilateral interstitial 
fibrosis with some apical pleural thickening, bilaterally, as 
well as some pleural thickening in the left costophrenic 
angle.  These symptoms were apparently unchanged from earlier 
chest radiographs.  PFT were undertaken.  FEV-1 was 68 
percent of predicted value, with FEV1/FVC 69 percent.  
However, it was noted that this testing was not sufficiently 
reproducible to be accurately interpreted.  The assessment 
included chronic bronchitis secondary to cigarette smoking; 
and apical pleural thickening and left lower lung field 
pleural thickening, perhaps secondary to post pericardiotomy 
syndrome versus infection.

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski  1 Vet.App. 308 (1991).  
Accordingly, the Board must consider both Diagnostic Codes to 
determine if an increased rating is appropriate under either. 

Prior to October 1996, the veteran was rated under the 
criteria in Diagnostic Codes 6810 and 6811.  Serofibrinous 
pleurisy is ratable as 10 percent disabling under the 
provisions of Diagnostic Code 6810 when there is 
diaphragmatic pleurisy, pain in the chest, obliteration of 
the costophrenic angles, and tenting of the diaphragm. It can 
be considered as nondisabling following lobar pneumonia and 
other acute diseases of the lung or pleural cavity, without 
empyema (accumulation of pus).  This is the maximum 
evaluation under this Diagnostic Code.  Turning to Diagnostic 
Code 6811, a respiratory disorder warrants a 10 percent 
rating when it is moderate, with some embarrassment of 
respiratory function, and a 30 percent rating when it is 
moderately severe, with residual marked dyspnea or cardiac 
embarrassment on moderate exertion.   

A review of the findings on examination does not demonstrate 
that the disorder is more than moderate in degree.  On 
examination in August 1994, there was minimal barreling in 
the chest, with full expansion to inspiration.  Lungs were 
clear to auscultation.  He was again examined in September 
1997, at which time the lungs were again clear to 
auscultation.  During the most recent examination, in June 
1998, the veteran reported sharp chest pain.  While there 
were a few right lower lobe crackles, there was no wheezing 
noted in any lung field, and there was good air movement.  
These findings were consistent with those noted by Dr. 
Russell.  In a May 1994 note, he indicated that the veteran 
had no rales or wheezes.  While occasional sputum was 
reported when the veteran was seen in August 1995, the chest 
was clear to auscultation.  Moreover, when the veteran was 
seen in November 1995, he indicated that he was breathing 
very well.  

The Board notes that the veteran has reported chest pain and 
shortness of breath.  However, in view of the limited 
findings on examination and treatment, the disorder cannot be 
classified as more than moderate.  Under such circumstances, 
an increased rating is not warranted.  

As noted, the Board must also consider the current Diagnostic 
Code when determining if an increased rating is appropriate.  
A 10 percent rating is appropriate when Forced Expiratory 
Volume in one second (FEV-1) must be from 71 to 80 percent 
predicted, Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) must be of 71 to 80 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) must be from 66 to 80 
percent predicted.  For a 30 percent rating to be warranted, 
FEV-1 must be from 56 to 70 percent predicted, FEV-1/FVC must 
be from 56 to 70 percent predicted, or DLCO (SB) must be from 
56 to 65 percent predicted.  38 C.F.R. § 4.97, Code 6840 
(1998).  Thus, for the veteran to be rated under the current 
criteria, there must be a valid PFT.  
 
A review of the treatment records indicates that PFT were not 
conducted during the August 1994 examination, and testing 
completed during the September 1997 examination was 
impossible to evaluate due to the veteran's failure to 
perform optimally on the PFT.  As there was no PFT upon which 
to rate the veteran under the new criteria, the claim was 
remanded to the RO for additional examination to include this 
testing.  During the most recent VA examination, in June 
1998, PFT were undertaken, but it was noted that the testing 
was not sufficiently reproducible to be accurately 
interpreted.  The result of this testing, with a FEV-1 of 68 
percent, along with a FEV1/FVC of 69 percent.  However, in 
view of the fact that this testing is not reliable, it cannot 
serve as the basis for rating the veteran's disability.  As 
three examinations have failed to provide a valid PFT, the 
Board concludes that remanding the case for a fourth PFT 
would serve no useful appellate purpose.  Given that there 
are no reliable PFT findings upon which to rate the veteran 
under the new criteria, despite repeated attempts, the Board 
must limit consideration solely to the old criteria.  
Accordingly, as the veteran's respiratory disorder is not 
shown by objective evidence to be more than moderate in 
degree, an increased rating may not be granted.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.   


ORDER

An increased rating for serofibrous pleurisy is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



- 8 -


